Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations 
within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 

Double Patenting

5. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-6 & 8-20 of instant application are non-provisionally rejected on the ground non-statutory obviousness-type double patenting as being unpatentable over claims 1-8 of application No. 16/595982. Although the conflicting claims are not identical, they are not patentable distinct from each other because both the claims of the instant application and the claims of the parent application are almost the same in scope. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims are not identical, however, the scope of the invention are the same. 
Instant Application
Application (16/595982)
Claim 1: An information processing system comprising: a server device; and an information processing device communicable with the server device, 

wherein the information processing device is configured to acquire a plurality of images imaged by an imaging device included in a vehicle, and

 one of the server device and the information processing device is configured to: determine a rain gear usage rate from the acquired plurality of images, 

output, when a determination is made that the rain gear usage rate increases by a prescribed value within a prescribed time interval, 

a notification that indicates an increase in intensity of rainfall.  
Claim 1:  An information processing system comprising: a server device; and an information processing device communicable with the server device, 

wherein the information processing device is configured to acquire a plurality of images imaged by an imaging device included in a vehicle, 

determine a rain gear usage rate from the acquired plurality of images, 



output to the server device, when a determination is made that the rain gear usage rate increases by a prescribed value within a prescribed time interval, 

a notification that indicates an increase in intensity of rainfall, 

and output to the server device, when detecting a change from a non-rainfall state to a rainfall state, or a change from the rainfall state to the non-rainfall state based on the acquired plurality of images, location information regarding the vehicle when the change is detected.








Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroi (Pub No. US 2016/0109617) and further in view of Sugaya (Pub No. 20190130195). 
Regarding claim 1, Hiroi discloses an information processing system comprising: a server device (Fig. 1: Server-2); and an information processing device communicable with the server device (Fig. 1-2: Device-1 communicable with the server-2), wherein the information processing device is configured to acquire a plurality of images imaged by an imaging device included in a vehicle (Fig. 2: imaging device-16) & (Para. 126 & Para. 22: Camera capture plurality of images) (Also 46-47 & 60), and one of the server device and the information processing device is configured to: determine rain and a notification that indicates an increase in intensity of rainfall (Para. 126 & Para. 102: Rain start/ Rain stop detection based on the image) & (Fig. 4: Generate weather information-rain based on the image & Weather changed, transmit weather information) & (Para. 64-65).  
Hiroi is silent regarding determine a rain gear usage rate from the acquired plurality of images, output, when a determination is made that the rain gear usage rate increases by a prescribed value within a prescribed time interval.
In a similar field of endeavor, Sugaya discloses determine a rain gear usage rate from the acquired plurality of images (Para. 38: Umbrella ratio calculated-Rate of umbrella), output, when a determination is made that the rain gear usage rate increases by a prescribed value within a prescribed time interval (Para. 44-46: Rate increases by a prescribed value within a prescribed time interval[Wingdings font/0xE0]Image of the people with rain gear capture at a preset timing. Analyze if the person uses rain gear & Fig. 6: ratio of person wearing umbrella-66%. Ratio increase) & (Para. 47-48), a notification that indicates an increase in intensity of rainfall (Fig. 6-7: Rainfall notification & Para. 47-48: Rainfall at a different place at a different time period).  
At the time of the filling, it would have been obvious to use image data to preciously determine the weather condition based on the rain gear used by the user in a specific environment to assist the user and alert the user regarding the weather. 
Regarding claim 8 & 15, Claim 8 & 15 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 2 & 9 & 16, Hiroi is silent regarding one of the information processing device and the server device is configured to detect, in the images, a number of persons and rain gear used by one or more persons in the detected number of persons, the rain gear usage rate being determined from a ratio of a number of rain gear users to the detected number of persons, and determine that a non-rainfall state changes to a rainfall state when the rain gear usage rate reaches the prescribed value.  
Sugaya discloses one of the information processing device and the server device is configured to detect, in the images, a number of persons and rain gear used by one or more persons in the detected number of persons (Fig. 6: Rate of person-66%), the rain gear usage rate being determined from a ratio of a number of rain gear users to the detected number of persons (Fig. 6-7: The rain gear usage rate being determined based on the person gear detection), and determine that a non-rainfall state changes to a rainfall state when the rain gear usage rate reaches the prescribed value (Para. 45 & 43: Rainfall information provided).  
At the time of the filling, it would have been obvious to use image data to determine the weather condition to assist the user. 
Regarding claim 3 & 10 & 17, Hiroi remains as applied above and continue to disclose the server device is configured to acquire the location information from the information processing devices (Abstract: Position information), map locations corresponding to the location information on a map, and output the map after mapping (Para. 7: Location information & Map data and generate a map).  
Regarding claim 4 & 11 & 18, Hiroi disclose the server device is configured to acquire the location information from the information processing devices (Fig. 4: Position information).
Hiroi fails to disclose detect a past transition of an area having a rainfall, the area being specified based onTSN201807661US00 TFN180433-US 17 the location information, and predict, based on the past transition, an area where the change occurs within a prescribed time in future.  
Sugaya discloses wherein the server device is configured to acquire the location information from the information processing devices, detect a past transition of an area having a rainfall, the area being specified based onTSN201807661US00 TFN180433-US 17 the location information, and predict, based on the past transition, an area where the change occurs within a prescribed time in future (Para. 47-48: Predict future weather from past weather information in a specific time period)
At the time of the filling, it would have been obvious to use image data to determine the future weather condition to assist the user. 
Regarding claim 5 & 12 & 19, Hiroi fails to disclose the server device is configured to notify occurrence of the change within a prescribed time in future to user terminals that are present in the area where the change is predicted to occur within the prescribed time in future.  
Sugaya discloses the device is configured to notify occurrence of the change within a prescribed time in future to user terminals that are present in the area where the change is predicted to occur within the prescribed time in future (Para. 47-48: Notify changes within a prescribed time in future to user terminals that are present in the area where the change is predicted) & (Fig. 8) & (Para. 49).
At the time of the filling, it would have been obvious to use image data to determine the future weather condition to assist the user. 
Regarding claim 6 & 13 & 20, Hiroi fails to disclose the server device is further configured to notify, to the user terminals that are present in the area where the change is predicted to occur within the prescribed time in future, information on facilities that are present in a prescribed distance from the user terminals.  
Sugaya discloses the server device is further configured to notify, to the user terminals that are present in the area where the change is predicted to occur within the prescribed time in future, information on facilities that are present in a prescribed distance from the user terminals (Para. 47-48: Notify changes that is predicted) & (Fig. 8 & 9-10) & (Para. 49: Area map).
At the time of the filling, it would have been obvious to use image data to determine the future weather conditions and providing the roadmap to the user to assist the user.

Regarding claim 7 & 14, Hiroi discloses a location of the vehicle is correlated with a detection of a change from the non-rainfall state to the rainfall state or a change from the rainfall state to the non-rainfall state (Fig. 4: S5-S7: Based on the location of the vehicle- system determine the weather info. Weather is always correlated to any locations).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MD K TALUKDER/            Primary Examiner, Art Unit 2648